Citation Nr: 1026241	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's daughter is entitled to reestablish 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and August 2007 decisions of the RO 
in San Juan, Puerto Rico.

The Board remanded this case for additional development in May 
2009.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The appellant's daughter, E., was determined to be a 
"helpless child" of the appellant in June 1992.

2.  E. married in August 1992 and in December 1998 and divorced 
in June 2006.

3.  E.'s December 1998 marriage was not void or annulled.


CONCLUSION OF LAW

The criteria for restoration of entitlement to VA benefits based 
on recognition as a helpless child of the appellant have not been 
met.  38 U.S.C.A. § 101(4), 103(e) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.55, 3.57, 3.159, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  When the interpretation of 
a statute is dispositive of the issue on appeal, neither the duty 
to assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The notice and 
duty to assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not lead to 
an award.  VAOPGCPREC 5-2004 (June 23, 2004).

The Board remanded this case in May 2009 for additional 
evidentiary development.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant alleged that he was attempting to 
have his daughter's marriage annulled.  In May 2009, the claims 
file contained no evidence that records of those annulment 
proceedings were obtained or even requested.  The Board remanded 
to obtain such records.  On remand, the appellant was notified in 
a June 2009 letter from the Appeals Management Center (AMC) that 
he should submit any records he possessed related to the 
annulment of his daughter's marriage or provide a completed 
authorized release form so that VA might obtain those records for 
him.  The appellant responded in July 2009 that he had no further 
evidence to submit.  The duty to assist is not a one-way street.  
If an appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the 
AMC substantially complied with the remand instructions.  See 
Stegall.  

II. Helpless Child

The appellant is seeking to reestablish his daughter's status as 
a helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  The appellant's 
daughter, E., was previously recognized as such and counted as 
his dependent child for VA purposes by a June 1992 administrative 
decision.  Her dependency was removed, however, following her 
August 1992 marriage in an April 1994 administrative decision.

The term "child" for purposes of Title 38 of the United States 
Code is specifically defined.  For purposes of determining 
eligibility as a dependent child under Title 38, a child must be 
"unmarried" and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1) (2009).

The marriage of a child shall not bar the furnishing of benefits 
if the marriage was void or has been annulled by a court having 
basic authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through fraud by 
either party or by collusion, none of which applies in this 
appellant's case.  38 U.S.C.A. § 103(e) (West 2002); 38 C.F.R. 
§ 3.55(b)(1) (2009).  

The appellant has two main contentions in this case.  First, the 
appellant contends that his daughter was "insane" at the time 
of her 1992 marriage and that her status as a dependent helpless 
child should be reestablished.  Under the current 38 U.S.C.A. § 
103(e) and 38 C.F.R. § 3.55(b)(1), the only legal grounds for 
reestablishing entitlement to compensation for E. are if her 
marriage was void or has been annulled by a court having basic 
authority to render annulment decrees, unless it is determined by 
VA that the annulment was obtained through fraud by either party 
or by collusion.  Thus, the appellant's first argument regarding 
"insanity" is not pertinent to the relevant legal criteria and 
must fail.  His remaining argument, from his December 2007 VA 
Form 9, is that he was filing proceedings in the courts of Puerto 
Rico to annul E.'s marriage.  In May 2009, the claims file 
contained no evidence that records of those annulment proceedings 
were obtained or even requested.  The Board remanded to obtain 
such records.

As discussed above, the appellant was notified in a June 2009 
letter that he should submit any records he possessed related to 
the annulment of his daughter's marriage or provide a completed 
authorized release form so that VA might obtain those records for 
him.  The appellant responded in July 2009 that he had no further 
evidence to submit.  

Once a child, including a "helpless" child, marries, benefits 
based on status as a "child" of a veteran terminate, as a 
matter of law.  A June 2006 divorce decree has been associated 
with the record.  The decree states that the marriage certificate 
was admitted to the record, and the marriage was entered into in 
December 1998.  This is clearly not the same marriage which was 
the basis of the termination of E.'s status as a helpless child 
for VA purposes in 1994.  The December 1998 marriage could only 
be the subject of a divorce decree if the court of original 
jurisdiction considered the December 1998 marriage to be valid.  
Otherwise, the court would have found that the marriage was void.  
There is no indication that the December 1998 marriage was void, 
given the divorce decree.  In the absence of any other evidence, 
the Board concludes that the marriage was not void.  Similarly, 
the decree establishes that the December 1998 marriage was not 
annulled.  

The Board finds that the appellant's daughter was married twice 
and the December 1998 marriage was not void or annulled.  Even if 
the December 1998 marriage was void or annulled, there is no 
evidence to support a finding that the August 1992 marriage was 
void or annulled.  The marriages are a bar to benefits under 
38 C.F.R. § 3.55(b)(1).  Since the appellant's marriages occurred 
in August 1992 and December 1998, termination of those marriages 
could not occur prior to November 1, 1990.  The provisions of 38 
U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), pertaining to a 
marriage of a child terminated prior to November 1, 1990, do not 
apply.  The Board concludes that the appellant's daughter's 1998 
marriage is a bar to benefits.  Restoration of the appellant's 
daughter's status as a "helpless child" for VA pension purposes 
is denied.  


ORDER

Restoration of the appellant's daughter's status as a helpless 
child on the basis of permanent incapacity for self-support prior 
to attaining the age of 18 years is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


